Title: To John Adams from Jedidiah Morse, 1 March 1815
From: Morse, Jedidiah
To: Adams, John


				
					Respected & dear sir,
					Charlestown March 1st. 1815
				
				Some years ago, you may recollect, I informed you that I had engaged to complete Dr. Trumbull’s Hist. of the U. States, at his request, he feeling himself too far advanced in life to continue that work. I had made some preparations for that purpose, when, for a conscientious act, in opposing the election of Prof. Ware, as a violation of Mr Hollis’ Statutes, a scene of most violent persecution commenced, (in whh Miss. H. Adams, has been artfully made to act a conspicuous part) whh has been but recently terminated, (if indeed it can be sd. to have terminated) whh has created for me an immense deal of labor, in defensive measures, whh and, consumed both my time & health—In consequence I was obliged to to relinquish the design of writing this history—My enemies in this contest have been principally the same with whom you, sir, have had long to contend you know, therefore, their character & manner of combat.—I know not, sir, that you have at all interested yourself in this controversy, & if you have, I know not what is your opinion of its merits.—If you have not read my Appeal, & wish to see it. I will with pleasure send you a copy—& also of the pamphlet, entitled “Remark of the controversy,” whh appear to have closed it,—as no reply has been made to it.In this state of things, Dr. Trumbull having applied to me with solicitude to prosecute the History, I have concluded to undertake it. I do it, however, with much diffidence, & a deep sense of responsibility to GOD & my country.—Dr. T. has brought down this history, to the repeal of the Stamp Act. 1766. He furnishes no materials of great value beyond that period. Having read what Dr. T. has written, you know his manner of writing, & the Special design of history. His plan proposed to complete this history in 3 Vols. The first, whh is published, ends with the Indian Wars of 1764 & 1765—The next, one chap. only of whh is written, is to end with the capture of Burgoyne—the 3d. to end in 1792, completing 3 centuries from the discovery of America.—I shall probably alter this plan, & may, (shd. my life & health be spared,) bring down the history to the present time—in a sufficient no. of Vols,—I shall be collecting my materials accordingly.—In these circumstances, & with these views, I take the liberty, to apply to you, sir, (as I have done also to Gov. Jay) as having lived, & been in public life, during the whole period, of whh I propose to write the history, that you would favor me not only with such documents, both ms. & printed as you possess, but also with your advice, as, to the best manner of accomplishing this work—I could wish particularly, what would cost you little labor either of thought, or writing, familiar, as you are with the history of this period, that you would, just put on a sheet of paper, in chronological order, the series of prominent events from  1766, to this time, whh ought to be noticed in detail in such a history as I propose—& at the close of each article, refer to such documents, & where to be obtained, as may at the time occur to your mind—Your goodness, sir, I know will excuse me in asking this favor—as, to a mind like yours, whh can take in at one view this whole period, a compliance with my request will be easy to yourself—& be of very great use to me—my intention is to give a faithful history—especially of all those great events & occurrences, in whh the hand of Providence has been most visible—& I wd. wish also to do justice to all the prominent actors under Providence, in accomplishing these great events.I wish not, sir, to make known, but  particular friends, at present, the fact, that I am engaged in this history—I will thank you, therefore to mention it to no one, but to Mrs Adams, for the present.My heart has often wept over the sins & calamities of my country; the animosities & abuse divisions whh have existed even among good men—& the abuse whh has been heaped on on some of our worthiest patriots, & on, you sir, among the rest.—It is a consolation to know, that all sufferers for righteousness sake, shall be sustained & ultimately rewarded.I take the liberty to enclose you an occasional sermon whh I have lately published.Mrs  M. unites with me in best regards to Mrs Adams & yourself—Rest assured, Dr. sir, of the high consideration, & very sincere respect, of your obdt servt.
				
					Jedh Morse.
				
				
			